Citation Nr: 1200791	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (other than bronchitis), to include chronic obstructive pulmonary disease (COPD) and asbestosis, claimed as due to asbestos exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to June 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision separately declined to reopen the previously denied claim of service connection for bronchitis.  The Veteran's notice of disagreement specified the issues listed on the preceding page, and did not mention the claim to reopen.  Consequently, that matter is not before the Board.  The service connection issue has been characterized to reflect that the denial of service connection for bronchitis remains final.  The Veteran's claims file is now under the jurisdiction of the Cleveland, Ohio RO.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

At the October 2011 Travel Board hearing explained that his claim of service connection for a respiratory disorder (other than bronchitis) encompassed the matter of  service connection for asbestos related disability, including COPD.  Because the claim is one based in part on asbestos exposure, it must be adjudicated under the guidelines now (effective December 13, 2005) found at M-21-1MR, Part IV, Subpart ii. Chapter 2, Section C).  The matter has not been adjducated (or developed) as an asbestos-related claim, and a remand for such is necessary.   

A review of the record found that during his active duty service the Veteran was on Board naval vessels (as an Aircraft Mechanic).  

Postservice VA and private records show treatment for recurrent respiratory complaints and include findings of bronchitis, COPD, and pneumonia.  These records include a March 2007 notation that the Veteran had a history of smoking.  An October 2008 chest computed tomography (CT) scan found "patchy left lung infiltrate on the prior exam has resolved" and that findings included stable scattered small noncalcified nodules, a few tiny calcified granulomas, stable mild interstitial thickening in the bilateral lung bases posteriorly which may reflect dependent atelectasis or early fibrosis, very mild thickening along the upper right main fissure which is new, and nodular and stranding density in the distal trachea and carina which likely reflects debris/mucus.  

The Veteran's VA pulmonary examination in October 2008 preceded his assertion of an asbestos exposure related theory of entitlement.  Because the Veteran's service as an aircraft mechanic and aboard naval vessels potentially exposed him to asbestos and because he has various respiratory disease (other than bronchitis) diagnoses, another examination that addresses this alleged theory of entitlement is necessary.   

Finally, the record suggests the Veteran receives ongoing treatment for respiratory disability.  VA medical records are constructively of record; reports of any private treatment may contain pertinent information, and must be secured.

Consideration of the claim for a TDIU is deferred pending resolution of the claim of service connection for a respiratory disorder other than bronchitis, as such matters are inextricably intertwined.

[The Board notes that the Veteran had requested a DRO hearing, but ultimately opted for a Travel Board hearing.]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of treatment or evaluation he has received for respiratory complaints since his discharge from active service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., those not already associated with the claims folder).  He should be notified if any records sought are not received.

2.  The RO should arrange for the development required in claims of service connection based on exposure to asbestos in service, to include to ascertain the nature and extent of any such exposure prior to, during, and after service..

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician (one familiar with asbestos-related diseases) to determine the nature and likely etiology of any respiratory disability found, and specifically whether such is related to asbestos exposure in service.  The Veteran's claims file must be reviewed in conjunction with the examination, any indicated tests or studies must be completed, and findings must be described in detail.   Based on review of the record and examination of the Veteran, the examiner must offer an opinion that responds to the following: 

(a)  Please identify (by clinical diagnosis) each respiratory disability entity found.  Specifically, does the Veteran have a diagnosis of asbestosis? 

(b)  As to each diagnosed respiratory disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, and specifically to any exposure to asbestos therein ?  

The examiner must explain the rationale for all opinions.

4.  The RO should then readjudicate the matters of service connection for a respiratory disorder other than bronchitis and to a TDIU rating (in light of the determination on the service connection for a respiratory disorder claim).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

